                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                    )   CASE NO.: 3:06-CR-00426
                                             )
               Plaintiff-Respondent,         )   JUDGE JEFFREY J. HELMICK
                                             )
       v.                                    )
                                             )
JEANNE HERRINGTON, pro se,                   )   MOTION FOR 3-WEEK EXTENSION OF TIME
                                             )   TO RESPOND TO MOTION TO CORRECT
               Defendant-Petitioner.         )   SENTENCING UNDER THE FIRST STEP ACT


       Now comes the Respondent, the United States of America, and respectfully asks for a

three-week extension of time to respond to Petitioner’s Motion to Correct Sentencing. (Doc.

216: Motion, PageID 1825-26).

       Petitioner Jeanne Herrington file a pro se motion to correct sentencing citing the First

Step Act, on March 11, 2019. However, the government was never served. The motion first

came to its attention on April 3, 2019. Accordingly, the government seeks a three-week

extension, until April 24, 2019, to properly research and file its response.

                                                       Respectfully submitted,

                                                       JUSTIN E. HERDMAN
                                                       United States Attorney

                                                 By:   /s/ Ava Rotell Dustin
                                                       Ava Rotell Dustin (OH: 0059765)
                                                       Assistant United States Attorney
                                                       Four Seagate, Suite 308
                                                       Toledo, OH 43604
                                                       (419) 259-6376
                                                       (419) 259-6360 (facsimile)
                                                       Ava.Rotell.Dustin@usdoj.gov
                                    CERTIFICATE OF SERVICE

       I hereby certify that on this 3rd day of April, 2019, a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court’s system.

Jeanne Herrington, pro se
Reg. No. 43680-060
Residential Reentry Mgmt. (RRM) Chicago
825 N. Christiana Avenue, #268
Chicago, IL 60651

                                                       /s/ Ava Rotell Dustin
                                                       Ava RotellDustin
                                                       Assistant U.S. Attorney

     Motion Granted.
     So Ordered.

     s/ Jeffrey J. Helmick
     United States District Judge




                                                   2
